Exhibit (a)(1)(A) STRASBAUGH OFFER TO EXCHANGE OUTSTANDING OPTIONS FOR COMMON STOCK THE OFFER EXPIRES AT 5:00 P.M., U.S. PACIFIC TIME, ON AUGUST 19, 2009, UNLESS WE EXTEND THE OFFER By this Offer, Strasbaugh is offering its employees the opportunity to exchange their outstanding stock options for shares of our Common Stock (the “Common Stock”). The exchange ratio of options cancelled to Common Stock to be issued is 2-to-1, so if you accept you will receive one share of Common Stock for each two options cancelled. The shares of Common Stock to be issued will not be registered under the Securities Act, and therefore must be held for at least six months (or more, if you are an “affiliate” of the Company, as described below) before they can be sold or transferred . We are making the Offer on the terms described in this Offer to Exchange, as it may be amended from time to time. The Offer will be open to all persons who hold options issued under the 2007 Share Incentive Plan and who are employed by us (or on the Board of Directors) as of the Commencement Date and as of the Expiration Date. The Commencement Date is July 22, 2009 and the Expiration Date is August 19, 2009 (unless extended). An election to exchange your options for shares of Common Stock is entirely voluntary and may be withdrawn anytime prior to the Expiration Date. Shares of our Common Stock are quoted on the OTC Bulletin Board under the symbol “STRB”. On July 21, 2009, the closing price of our common stock as reported on the OTC Bulletin Board was $ .30. We recommend that you obtain current market quotations for our Common Stock before deciding whether to elect to exchange your options. SEE “RISKS OF PARTICIPATING IN THE OFFER,” BELOW, FOR A DISCUSSION OF RISKS THAT YOU SHOULD CONSIDER WHEN DECIDING WHETHER OR NOT YOU SHOULD TENDER YOUR OPTIONS FOR EXCHANGE. Offer to Exchange Dated July 22, 2009 IMPORTANT Your election to exchange your options is voluntary. You are free to keep your existing options. If you decide to participate in the Offer, you must properly complete and sign the attached Election Form and submit it in accordance with its instructions before 5:00 p.m. U.S. Pacific Date on the Expiration Date (currently August 19, 2009, or on a later date if we extend the Offer). If you do not submit the Election Form by the stated time on the Expiration Date, you will be deemed to have rejected the Offer. Delivery of the Election Form must be by hand delivery to Richard Nance (the “Exchange Administrator”) or fax to (805) 541-6425. Responses submitted by any other means, including email, U. S. mail (or other post) and Federal Express (or similar delivery service) are not permitted. Responses delivered via hand delivery will only be deemed delivered when actually received by the Exchange Administrator. No late deliveries will be accepted. The delivery of election and withdrawal forms is at your risk. Strasbaugh intends to confirm the receipt of your election form and/or any withdrawal form by email within two U.S. business days. If you have not received an email confirmation that Strasbaugh has received your response, we recommend that you confirm that we have received your election form and/or any withdrawal form. This transaction has not been approved or disapproved by the securities and exchange commission (the “sec”), nor has the sec passed upon the fairness or merits of this transaction or upon the accuracy or adequacy of the information contained in this document.
